DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gunzenhauser (WO 2016/077421 A1) in view of Barker et al. (US Patent Application Publication No. 2019/0047009 A1).
CLAIMS 1-8
Regarding claim 1, Gunzenhauser ‘421 discloses a system for determining material accumulation relative to ground engaging tools of an agricultural implement, the system comprising:

first and second ground engaging tools (30a, 30b) coupled to the frame member, the first and second ground engaging tools being configured to engage soil within a field as the agricultural implement is moved across the field, the first and second ground engaging tools being electrically isolated from each other;
a power source (“means for providing a current” per para. 0008) configured to apply a voltage across the first and second ground engaging tools;
a sensor (42) configured to measure an electrical conductivity (EC) and moisture content across the first and second ground engaging tools; and
a controller (101) communicatively coupled to the sensor, the controller configured to determine a presence of material accumulation between the first and second ground engaging tools based at least in part on the measured EC and moisture content.
	Regarding claim 1, Gunzenhauser fails to teach expressly a sensor configured to measure capacitance and a controller configured to receive signals from the sensor.  Barker et al. ‘009 teaches a moisture sensor (252) including a sensing capacitor (para. 0038) in communication with a controller (224) for processing sign.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the sensor and controller of Gunzenhauser such that they would have been configured to measure a capacitance and process its value, as suggested by Barker.  The motivation for making the modification would have been to gain relevant information about the soil being worked by the engaging tools.

Regarding claim 3, in the combination of Gunzenhauser and Barker, the at least one capacitance threshold is determined based at least in part on a moisture content of soil within the field (para. 0009).
Regarding claim 4, in the combination of Gunzenhauser and Barker, the at least one capacitance threshold comprises one or more of a minimum capacitance threshold, an initial capacitance threshold (the measurement at the beginning of operation), a plugged capacitance threshold (the presence of material between the ground engaging tools), or a maximum capacitance threshold (a maximum capacitance for a particular soil characteristic, such as salinity).
	Regarding claim 5, in the combination of Gunzenhauser and Barker, the controller of Gunzenhauser is further configured to initiate a control action based at least in part on the determination of the presence of the material accumulation (where to probe for correlation per para. 0007).
Regarding claim 6, in the combination of Gunzenhauser and Barker, the first and second ground engaging tools of Gunzenhauser comprise first and second disks, respectively.
Regarding claim 7, in the combination of Gunzenhauser and Barker, the first and second ground engaging tools of Gunzenhauser are coupled to a rotational shaft, and wherein the first and second ground engaging tools are electrically isolated from each other by at least one of: the rotational shaft being non-conductive; or at least one non-conductive element being 2256178/CNHW-367 positioned 
Regarding claim 8, in the combination of Gunzenhauser and Barker, the first and second ground engaging tools of Gunzenhauser are electrically isolated from each other by at least one of: the frame member being non-conductive or at least one non-conductive element being positioned between the frame member and at least one of the first ground engaging tool or the second ground engaging tool (para. 0008).

CLAIMS 9-11
Regarding claim 9, Gunzenhauser ‘421 an agricultural implement, comprising:
	a frame member (22);
a plurality of disks (30) supported on the frame member, first and second disks of the plurality of disks being electrically isolated from each other (para. 0008);
a power source (“means for providing a current” per para. 0008)  configured to apply a voltage across the first and second disks;
a sensor (42) configured to measure an electrical conductivity (EC) and moisture content across the first and second disks; and
a controller (101) communicatively coupled to the sensor, the controller configured to determine a presence of material accumulation between the first and second disks based at least in part on the measured EC and moisture content.
Regarding claim 9, Gunzenhauser fails to teach expressly a sensor configured to measure capacitance and a controller configured to receive signals from the sensor.  Barker et al. ‘009 teaches a moisture sensor (252) including a sensing capacitor (para. 0038) in communication 
	Regarding claim 10, in the combination of Gunzenhauser and Barker, the first and second disks of Gunzenhauser are coupled to a rotational shaft, wherein the first and second disks are electrically isolated from each other by at least one of the rotational shaft being non-conductive; or at least one non-conductive element being positioned between the rotational shaft and at least one of the first and second disks (para. 0008).
Regarding claim 11, in the combination of Gunzenhauser and Barker, the first and second disks of Gunzenhauser are electrically isolated from each other by at least one of: the frame member being non- conductive or at least one non-conductive element being positioned between the frame member and at least one of the first disk or the second disk (para. 0008).

CLAIMS 12-15, 18-20
Regarding claims 12-20, the method steps recited therein are inherent to use of the system taught by the combination of Gunzenhauser ‘339 and Barker ‘009.
Specifically regarding claim 16, the controller of Gunzenhauser ‘421 is configured to initiate a control action (via the display device 111 and human machine interface 102 per para. 0099) based at least in part on the determination of the presence of the material accumulation, .

Response to Arguments
Applicant’s arguments, see Remarks, filed 30 December 2021, with respect to the rejection(s) of claim(s) 1-20 under 35 USC §102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Barker et al. (US Patent Application Publication No. 2019/0047009 A1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA MAYO-PINNOCK whose telephone number is (571)272-6992.  The examiner can normally be reached on Monday through Friday 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached on 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/tmp/
04 February 2022